Citation Nr: 1520186	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  11-09 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a lumbar spine condition.

2.  Entitlement to service connection for a lumbar spine condition.

3.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a heart condition, to include chest pain and hypertension.

4.  Entitlement to service connection for a heart condition, to include chest pain and hypertension.

5.  Entitlement to service connection for a cervical spine condition.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services
ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In the April 2011 VA Form 9, the Veteran requested a video conference hearing.  This hearing was scheduled for March 31, 2015.  The Veteran failed to appear for that hearing and he has neither submitted good cause for failure to appear nor requested to reschedule the hearing.  Accordingly, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The issues of service connection for a Gulf War undiagnosed illness, Gulf War syndrome, CMI, and chronic fatigue syndrome have been raised by the record in a September 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a lumbar spine condition; heart condition, to include chest pain and hypertension; and cervical spine condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  A rating decision issued in November 1993 denied service connection for back pain.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

2.  The evidence received since the November 1993 rating decision is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim for a back disorder.

3.  A rating decision issued in November 1993 denied service connection for heart disease, including hypertension.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

4.  The evidence received since the November 1993 rating decision is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim for heart disease.


CONCLUSIONS OF LAW

1.  The unappealed November 1993 rating decision that denied service connection for cause for back pain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  The unappealed November 1993 rating decision that denied service connection for heart disease, including hypertension, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a heart condition, to include chest pain and hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.
New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims for service connection for a lumbar spine condition and a heart condition, to include chest pain and hypertension.  The claims were denied in a November 1993 rating decision, and the Veteran was notified of that decision in December 1993.  The November 1993 rating decision became final because no notice of disagreement or new and material evidence was received within one year of the issuance of the rating decision.  The Veteran's claims thus may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

The prior evidence considered in the November 1993 denial consisted of the Veteran's service treatment records, a July 1993 VA examination, and the Veteran's lay statements.

Since the November 1993 rating decision, new evidence has been added to the claims file, including a July 2008 VA spine examination, VA treatment records, private treatment records, records from the Social Security Administration, and lay statements from the Veteran.  The evidence submitted subsequent to the November 1993 rating decision is new in that it was not previously of record.  

The newly submitted evidence is also material.  The claim for service connection for cause of back pain was denied in November 1993 because the RO found that service records showed treatment for a back condition; however, this was shown to be a temporary condition which resolved with treatment, no permanent disability was shown at the time of separation, and the July 1993 VA examination showed no residual disability.  However, VA treatment records beginning in 2004 showed limitation of motion of the lumbar spine, degenerative disease, and spondylosis.  At the July 2008 VA spine examination, the examiner diagnosed degenerative disc disease.  

The claim for service connection for heart disease including hypertension was denied in November 1993 because the RO determined the service treatment records showed no treatment or diagnosis of heart disease or hypertension, and that the July 1993 VA examination was negative for heart disease and hypertension.  However, private treatment records show a diagnosis of hypertension in September 2003, May 2004, and September 2007. 

The updated VA treatment records provide evidence that relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the Veteran's claims.  They are therefore material and sufficient to reopen the previously-denied claims.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The Board reopens the Veteran's claims of entitlement to service connection for a lumbar spine condition and a heart condition, to include chest pain and hypertension.


ORDER

The claim of entitlement to service connection for lumbar spine condition is reopened, and, to this extent only, the appeal is granted.

The claim of entitlement to service connection for a heart condition, to include chest pain and hypertension is reopened, and, to this extent only, the appeal is granted.


REMAND

The Veteran asserts that he injured his back lifting while in service, which was further aggravated by a motor vehicle accident in service.  The Veteran contends that the motor vehicle accident also caused a cervical spine injury.  The Veteran further contends that he had heart conditions in service and in his April 2011 VA Form 9, he stated that he began taking medication for hypertension within a year of retirement from service.  

The Veteran's service treatment records showed continuous complaints of low back pain in service and a diagnosis of mechanical back strain.  Service treatment records confirmed that there the Veteran was involved in a motor vehicle accident in April 1987.  Following the motor vehicle accident, the Veteran was diagnosed with cervical strain.  A May 1989 x-ray showed degenerative changes with osteophytes and calcification of the anterior longitudinal ligament.  The Veteran noted back pain since lifting a generator in 1988 during his separation examination in October 1992.  On the examination, the examiner indicated that the Veteran's spine was clinically normal.
The Veteran's service treatment records also noted several heart conditions in service including sinus bradycardia, possible biventricular hypertrophy, a suggestion of ischemia or right ventricular strain, borderline cardiomegaly, possible rheumatic heart disease or viral myocarditis, enlarged heart, heart murmur, mitral regurgitation.  Additionally, service treatment records showed complaints of rapid heartbeat, chest pain, and a feeling of heaviness on the left side of his chest in service.  A February 1976 physical profile record noted "heart disease, cause to be determined."  The service treatment records also showed slightly elevated blood pressure readings in 1983 and 1986, but there was no diagnosis of hypertension in service.  An April 1990 service treatment record noted that the Veteran returned for follow up from a mild heart attack.  The Veteran's October 1992 separation examination noted questionable murmur and a P3 profile for angina.  His blood pressure was 122/82.  At the October 1992 separation examination, the Veteran also noted heart problems, fast heart beats, and high blood pressure.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As noted above, the service treatment records show treatment for cervical strain and heart conditions in service, as well as elevated blood pressure readings.  Post service treatment records show several diagnoses for the cervical spine, including cervical myelopathy, severe stenosis, intervertebral disc degeneration, degenerative disc disease, and degenerative arthritis.  In regard to the heart, post service treatment records show a diagnosis of hypertension and note a history of chest pain.  There is no medical opinion of record addressing whether any current cervical spine condition or heart condition is related to service.  Accordingly, the Board finds that on remand VA examinations should be provided to address whether any current cervical spine condition is related to service and whether any current heart condition, to include chest pain and hypertension, is related to service.  

The Veteran was last examined by the VA for lumbar spine condition in July 2008. At that time, the examiner determined it would be totally speculatory to mention that the current disability of degenerative disc disease is secondary to his in-service motor vehicle accident.  The Board acknowledges that a speculative medical opinion is not per se inadequate.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  A speculative opinion is adequate if the examiner provides an explanation for that determination and indicates whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  Id.  In the present case, the examiner did not provide a sufficient explanation and did not indicate whether the inability to render the opinion was based on the need for additional evidence or was based on the limits of medical knowledge.  Therefore, the opinion is inadequate.  Accordingly, a new VA examination is warranted to determine the nature, onset and etiology of any lumbar spine disability found to be present. 

The VA examiner must also address whether any current heart conditions are due to undiagnosed illness or are medically unexplained chronic multi-symptom illnesses because the Veteran served in Southwest Asia.  At his October 1992 separation examination, the Veteran reported that he had high blood pressure when he got back from Saudi Arabia in October 1991.  He also submitted a statement in September 2011 in which he stated he suffered from high blood pressure, chest pain and discomfort, among other conditions and in the same statement noted that he was exposed to environmental hazards during service in the Gulf War.  Additionally, in a September 2013 statement, the Veteran has asserted that he had a Gulf War undiagnosed illness on the basis of several other symptoms not currently on appeal.  Courts have held that because proceedings before VA are nonadversarial, VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).  

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his cervical spine, lumbar spine, and/or heart condition(s), to include chest pain and hypertension, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should be added to the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO/AOJ should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his cervical spine condition, lumbar spine condition, and/or heart condition, to include chest pain and hypertension, that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA, to include those dated from September 2013 to the present, or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  After associating any outstanding treatment records with the claims file, arrange for the Veteran to undergo appropriate VA examinations to address his cervical spine condition, lumbar spine condition, and/or heart condition(s), to include chest pain and hypertension.

The examiners are asked to review the claims file and undertake any indicated studies.  The examiners must acknowledge and discuss the Veteran's service treatment records showing complaints of recurrent low back pain, a cervical spine injury in service, diagnoses of mechanical back strain and cervical spine strain, diagnoses for several heart conditions, elevated blood pressure readings, and complaints of chest pain.  

Then, based on the results of the examinations, the examiners are asked to address each of the following:

a. Please state whether it is at least as likely as not that any cervical spine condition had its onset during active service; or, is causally related to the Veteran's service.  

b. Please state whether it is at least as likely as not that any lumbar spine condition had its onset during active service; or, is causally related to the Veteran's service.  

c. Please state whether it is at least as likely as not that any heart condition(s), to include chest pain and hypertension, had its onset during active service; or, is causally related to the Veteran's service, including environmental exposures during service in Southwest Asia during the Persian Gulf War.  

d. Please state whether any cervical spine condition, lumbar spine condition, and/or heart condition(s), to include chest pain and hypertension, can be attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any cervical spine condition, lumbar spine condition, and/or heart condition(s), to include chest pain and hypertension, when did the condition(s) resolve?

e. Are the Veteran's heart condition(s), to include chest pain and hypertension, symptoms consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis.

f. If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's heart condition(s), to include chest pain and hypertension, symptoms are either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

In answering all questions (a) to (f), please articulate the reasons for your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


